Per Curiam.

The continued possession of the goods in Fayne, was prima facie evidence of fraud, as against credi*ors j and here was no evidence to repel that presumption, The evidence offered by the defendants below was pertinent, and ought to have been submitted to the jury.
T 3 . , . . Judgment reversed.(a)

 Vide Whipple v. Foot, 2 Johns. Rep. 418. Putnam v. Wyley, 8 Johns. Rep. 435. Burnell v. Johnson, 9 Johns. Rep. 243. Storm & Beckman v. Woods, 11 Johns. Rep. 110. In Kidd v. Rawlinson, 1 Bos. & Pull. 59. (cited in Putnam v. Wyley, 8 Johns. Rep. 435.) the purchaser under the fi. fa. was a third person, and not the creditor who issued the writs, and it was held, that his permitting the debtor to continue in possession of the goods, was not fraudulent, as respected another creditor, to whom the debtor afterwards assigned the same goods in payment. (S. C. 3 Esp. Rep 52.) And it has been held, that where the creditor himself purchased at the sheriff’s sale, and let the goods to the former owner, for a rent, which was actually paid, he had a title which could not be impugned as fraudulent by other creditors having executions against the same defendant. Watkins v. Birch and another, 4 Taunt. 323. But the circumstances of no money having been paid by the purchaser, under the execution, or rent by the lessee of the goods, are evidence of fraud to be left to the jury. Reed v. Blades and another, 5 Taunt. 212.